Citation Nr: 1453476	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-14 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 15, 1999, for the grant of service connection for an undifferentiated somatoform disorder, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for an undifferentiated somatoform disorder was granted by RO decision in September 2000 and made effective March 15, 1999; this rating decision was not appealed.  

2.  In November 2011, the Veteran filed a claim for an effective date earlier than March 15, 1999, for the award of service connection for an undifferentiated somatoform disorder, on the basis of CUE.  

3.  The Veteran has not established, that the correct facts, as then known, were not before the RO at the time of the September 2000, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, and that any error was "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome of the decision.  


CONCLUSION OF LAW

The claim for an effective date earlier than March 15, 1999, for the award of service connection for an undifferentiated somatoform disorder is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the present appeal, the Board finds that, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The Board also points out that, in this case, the primary basis for the claim for an earlier effective date is an allegation of CUE.  The duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Allegations of CUE are not conventional appeals but are rather requests for revision of previous decisions.  Thus, a claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 407 (2001).  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  

II.  Analysis  

By way of background, the Veteran first filed a claim for service connection for a psychiatric disability in October 1991 which was denied by rating decision dated October 1992.  The Veteran appealed the denial to the Board and it was denied in August 1995.  The Veteran did not further appeal, and this decision became final.  See 38 C.F.R. § 20.1100 (2014).  

The Veteran filed an application to reopen his claim to service connection for a psychiatric disability in March 1999.  This claim was granted by the RO in September 2000 and a 50 percent disability rating was assigned, effective March 15, 1999, the date the Veteran's application to reopen was received.  The Veteran did not appeal the effective date assigned in this decision.  

In November 2011, the Veteran filed a claim alleging CUE with regards to the effective date assigned for his award of service connection for an undifferentiated somatoform disorder.  The Veteran reasoned that his condition was diagnosed in 1982 while in service, and for this reason, his award of service connection should go back to when he was discharged from service.  He contends that his claim was previously denied based on a notation in his service treatment records that he was malingering during an examination, which he claims was in error.  

CUE-Applicable Law and Regulations
Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.  

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, supra.  

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, supra.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

As part of the Veteran's claim of CUE, he has alleged that the RO decision of September 2000 assigned the incorrect effective date.  Instead of the date assigned, the Veteran alleges that the date should be in June 1992, at the time he separated from service.  He alleges that this should apply because he was first denied service connection for a nervous disorder on what he claims to be a false premise-that of malingering in service.  

The statement contains several problems fatal to his appeal here.  First, the effective date he attacks was assigned by a rating decision of September 2000.  His claim that the date should go back to 1982 fails to allege a specific allegation of error that would compel a conclusion to which reasonable minds could not differ.  

First, consider the effective date assigned by the RO in September 2000.  The facts known at that time were that the Veteran had submitted a claim to reopen his prior claim for service connection on March 15, 1999.  This decision was based on new and material evidence from a physician who found that "the Veteran suffered from an undifferentiated somatoform disorder which he was in service."  The RO noted that the effective date was "the date the claim was received in this office."  The Veteran has pointed to no document that would compel another conclusion and none are found upon a review of the Veteran's file.  The law on effective dates is clear.  

Except as otherwise provided, the effective date of an evaluation and award of ... compensation... based on ... a claim reopened after final disallowance ...will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A previous determination, which is final and binding, will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a).  

A written communication from a claimant or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement. While special wording is not required, the notice of disagreement must be in terms, which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201.

A review of the record is in order to determine whether there exists evidence that would compel another conclusion.  However, first, note that the Court of Appeals for Veterans Claims (Court) has determined that when an effective date on appeal was assigned in a final unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final RO decision based on CUE. Id.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

As noted above, service connection for an undifferentiated somatoform disorder was granted by the RO in September 2000, and an effective date of March 15, 1999, was assigned.  The Veteran was notified of the RO's decision and his appellate rights by way of an October 6, 2000, letter, but he did not initiate a timely appeal of the decision by way of a timely NOD.  Accordingly, the September 2000 RO decision that granted the benefit and assigned the effective date was final in September 2001.  These facts are correct and known at the time by the RO adjudicator in September 2000.  

The Board has reviewed the several documents submitted to VA during the 1-year appeal period from September 2000 to September 2001 and these are addressed here to see if any statement can be viewed as a notice of disagreement to the March 15, 1999, effective date assignment.  A notice of disagreement is defined as a written communication from the claimant or her representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result. 38 C.F.R. § 20.201.  

In a statement received from the Veteran in October 2000, the Veteran claimed that he was terminated from full-time employment due to his service-connected disabilities and that he was unable to work.  In November 2000, VA received a facsimile from the Veteran's congressman.  In an attachment written by the Veteran, he states that he has been disabled since July 1982, and that he wished to be "paid for what he earned from June 1982-April 1999."  In November 2000, the RO granted claims for individual unemployability (total rating based on individual unemployability (TDIU)), and Dependents' Educational Assistance, and assigned an effective date of March 15, 1999.  In December 2000, the Veteran asked that TDIU should have been granted from 1982.  This effective date question was addressed and denied by RO decision of January 2001.  In a statement which he dated October 11, 2001, the Veteran expressed disagreement with the effective date of TDIU (November 17, 1999), and stated that he wished to appeal the denial upheld in June 2002 in which the Board denied service connection for a psychiatric disorder.  In June 2002, the Board denied entitlement to an effective date earlier than March 15, 1999, for TDIU.  The decision was not appealed to the Court of Appeals for Veterans Claims.  

In July 2003, the Veteran submitted a statement in which he claimed to have been misunderstood in the past and that he actually meant to apply for "back pay for the claim that was finally approved when it was reopened in March 1999.  The Board believes this statement refers to the Veteran's reopened and granted claim for service connection for undifferentiated somatoform disorder.  Unfortunately, it was submitted out of time to trigger an appeal of the assigned effective date.  

The Veteran did not file any document that can reasonably be read or interpreted to mean that he was in disagreement with the effective date awarded for undifferentiated somatoform disorder until almost three years after the initial award.  The 2003 statement is a "freestanding claim" for an earlier effective date for the 2000 grant which is prohibited.  See Rudd, 20 Vet. App. at 300.  The Board finds no undebatable error in the manner in which the effective date was assigned and none in finding that the RO decision of September 2000 was un-appealed and became final.  

As noted, in various written statements, the Veteran and his representative have contended that the Veteran is entitled to an earlier effective date for service connection for an undifferentiated somatoform disorder on the basis of CUE, in that he had the condition since discharge from service though not a diagnosis.  He reported that service connection was denied at that time based on a notation in his service treatment records that he was malingering.  This is not a specific allegation of CUE in the September 2000 RO decision which granted service connection based on, in part, continuity of symptoms, but rather attacks the validity of the first rating decision that denied service connection for a neuropsychiatric illness in October 1992.  The issue of CUE in the October 1992 RO decision, later affirmed by the Board in August 1995 is not before the Board.  

Finally, the Board notes that in asserting CUE, neither the Veteran nor his representative have pointed out or articulated how any error that may have been made by the RO would have changed the outcome of the decision to award an earlier effective date.  Even if, as alleged, the RO failed to consider evidence that the Veteran had an undifferentiated somatoform disorder since his discharge from service, the Veteran was granted service connection on this basis.  But, this is not the way effective dates are determined by VA.  Additionally, the RO granted an effective date for such as far back as the date of the Veteran's claim of March 15, 1999, the earliest date available pursuant to 38 C.F.R. § 3.400.  As noted above, the Veteran first requested an earlier effective date in July 2003, outside of the one-year period for initiating an appeal of the September 2000 decision.  Significantly, the Board notes that neither the Veteran nor his representative has specifically alleged CUE in the August 1995 Board decision, which denied service connection for a psychiatric disorder, to include consideration of an undifferentiated somatoform disorder.  The August 1995 Board decision would act as a barrier to an effective date prior to that date in any case.  

The Board emphasizes that, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo, supra.  

Under these circumstances, the Board must conclude that the Veteran has not established, without debate, that the correct facts, as they were then known were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the September 2000 rating decision.  In fact, the Veteran has alleged no specific error as to law or fact at all.  The Veteran has not demonstrated that any such error is the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  

As on this record, CUE has not been established, consistent with the Court's decision in Rudd, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than March 15, 1999, for service connection for an undifferentiated somatoform disorder, claimed on the basis of CUE, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


